UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-8013


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORVEL LEE WOODSON, a/k/a Woody,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Irene C. Berger, District
Judge. (5:09-cr-00191-1)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Norvel Lee Woodson, Appellant Pro Se. Gary L. Call, John J. Frail,
Assistant United States Attorneys, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Norvel Lee Woodson appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have   reviewed   the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Woodson, No. 5:09-cr-00191-1 (S.D. W. Va.

Dec. 10, 2015).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before this    court   and   argument     would   not    aid   the   decisional

process.

                                                                       AFFIRMED




                                      2